United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-30917
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SILTON ARDOIN,

                                      Defendant-Appellant.


                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                    USDC No. 6:04-CR-60027-2-RTH
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel for Silton Ardoin, has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).      Ardoin has filed

a response.    Our independent review of the brief, the response,

and the record discloses no nonfrivolous issue in this direct

appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and Ardoin’s APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.